89 F.3d 849
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kelly J. DEHERRERA, Plaintiff,v.CITY and COUNTY of Denver, acting by and through its Boardof Water Commissioners;  W. Thomas Richards, individuallyand in his official capacity as Superintendent ofMaintenance of the Denver Water Department;  CharlesChapman, individually and in his official capacity asTransportation Foreman of the Denver Water Department,Defendants-Appellees,David L. SMITH, Attorney-Appellant.
No. 95-1110.
United States Court of Appeals, Tenth Circuit.
June 12, 1996.

Before BALDOCK, HOLLOWAY, and BRORBY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
Attorney-appellant David L. Smith appeals from a sanction order entered against him by the district court and from that court's later order dismissing the case as per the parties' settlement agreement but refusing to vacate the previously-imposed sanction order.1


4
We have reviewed the record in this case and the briefs of the parties.   We find that the district court was well within its discretion in imposing sanctions against Mr. Smith.   Nor did the district court err in refusing to vacate the previously imposed sanctions.  See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 115 S.Ct. 386, 393 (1994).   This case does not present the exceptional circumstances which, in some instances, can support the vacatur of previous sanctions.   See id.;  see also Oklahoma Radio Assocs. v. FDIC, 3 F.3d 1436, 1444-45 (10th Cir.1993).


5
Appellees' request for costs and attorney fees on appeal is denied.


6
The judgment of the United States District Court for the District of Colorado is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 Mr. Smith also argues that the district court abused its discretion in refusing to schedule his client's jury trial until October 26, 1994.   Standing issues aside, this issue is mooted by the fact of the parties' settlement